Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 1 of 20




  Exhibit 4
               Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 2 of 20

                                                                                        USOO7325733B2


(12) United States Patent                                               (10) Patent No.:               US 7,325,733 B2
       Wurzburg et al.                                                  (45) Date of Patent:                     *Feb. 5, 2008
(54)    ELECTRICALLY DISCONNECTING A                                      5,541,985 A      7/1996 Ishii et al.
        PERPHERAL DEVICE                                                  5,630,081 A      5/1997 Rybicki et al.
(75) Inventors: Henry Wurzburg, Austin, TX (US);
                Tetsuo Yamamoto, Sagamihara (JP);                                            (Continued)
                     Mark Colman Atchison, East
               Northport, NY (US)                                              FOREIGN PATENT DOCUMENTS
                                                                   JP               O7334633 A       12/1995
(73) Assignee: Standard Microsystems Corporation,
               Hauppauge, NY (US)
(*) Notice:          Subject to any disclaimer, the term of this                             (Continued)
                     patent is extended or adjusted under 35                         OTHER PUBLICATIONS
                     U.S.C. 154(b) by 0 days.
                                                                   “The Laptop Computer May Be Unable to Enter the C3 Processor
                     This patent is Subject to a terminal dis      Power-Saving State'; Retrieved from the Internet: http://support.
                     claimer.                                      microsoft.com/default.aspx?scid=kbjen-us;297045; date unknown
                                                                   (Sep. 28, 2004 listed on article but there were earlier revisions).
(21) Appl. No.: 111530,977                                         Primary Examiner Seung Ho Lee
(22) Filed:          Sep. 12, 2006                                 (74) Attorney, Agent, or Firm Meyertons Hood Kivlin
                                                                   Kowert & Goetzel, P.C.; Jeffrey C. Hood: Russell E.
                                                                   Henrichs
(65)                    Prior Publication Data
        US 2007/OO23499 A1           Feb. 1, 2007                  (57)                     ABSTRACT
            Related U.S. Application Data
(63) Continuation of application No. 10/762.767, filed on          If a USB device is turned off or is not active, the device may
     Jan. 20, 2004, now Pat. No. 7,159,766.                        be electrically disconnected from a USB host controller. The
                                                                   device may be electrically disconnected through a physical
(51)    Int. C.                                                    interface on the device. In some embodiments, if the device
        G06K 7/06               (2006.01)                          becomes active during a wait period (e.g., 2-3 seconds) prior
                                                                   to electrically disconnecting the device, the device may not
(52) U.S. Cl. ...................... 235/.441; 235/376; 235/439;   be electrically disconnected. In some embodiments, when
                                     235/492; 713/320; 713/324     the device is electrically disconnected from the USB host
(58)    Field of Classification Search ................ 235/439,   controller and no system activity of a bus mastering periph
                                                235/376, 382.5     eral is occurring, the CPU may enter a low power state if
        See application file for complete search history.          other conditions are met. In some embodiments, if the USB
(56)                   References Cited                            device becomes active after electrically disconnecting, the
                                                                   electrical disconnection may be discontinued.
                  U.S. PATENT DOCUMENTS
       4,390,964 A       6/1983 Horky et al.                                      25 Claims, 10 Drawing Sheets
        Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 3 of 20


                                            US 7,325,733 B2
                                                 Page 2

         U.S. PATENT DOCUMENTS                               6,505,267 B2     1/2003 Luke et al.
                                                             6,510,524 B1     1/2003 Osburn et al.
5,786,769 A    7, 1998 Coteus et al.                         6,519,669 B1    2/2003 Paredes et al.
5,793,359 A    8, 1998 Ushikubo                              6,557,754 B2    5/2003 Gray et al.
5,815.426 A    9/1998 Jigour et al.                          6,598, 100 B2   7/2003 Shu et al.
5,841,654 A    11/1998 Verissimo et al.                      6,601, 180 B1    7/2003 Paredes et al.
5,877,483. A    3, 1999 Bilich et al.                        6,654,841 B2    11/2003 Lin
5,953,511 A    9/1999 Sescila, III et al.                    6,714,215 B1    3/2004 Flora et al.
6,000,607 A    12/1999 Ohki et al.                           6,910,627 B1    6/2005 Simpson-Young et al.
6,168,077 B1    1/2001 Gray et al.                           6,928,562 B2    8/2005 Cohen et al.
6,230,277 B1   5/2001 Nakaoka et al.                         7,086,583 B2    8/2006 Wurzburg
6,279,060 B1   8/2001 Luke et al.                         2002/0155893 A1    10/2002 Swanberg et al.
6,317,839 B1   11/2001 Wells                              2003/0058284 A1    3, 2003 Toh et al.
6,349,878 B2   2/2002 Imai                                2003/0167345 A1    9/2003 Knight et al.
6,389,544 B1   5/2002 Katagiri                            2004/0027879 A1    2/2004 Chang
6,405,362 B1   6/2002 Shih et al.                         2004/0163003 A1    8/2004 Dutton et al.
6,435,904 B1   8/2002 Herbst et al.
6,438,638 B1    8, 2002 Jones et al.                               FOREIGN PATENT DOCUMENTS
6,460,143 B1   10/2002 Howard et al.
6.467,042 B1   10/2002 Wright et al.                  JP               08050463. A      2, 1996
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 4 of 20


U.S. Patent       Feb. 5, 2008    Sheet 1 of 10        US 7,325,733 B2




                    F.G. 1
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 5 of 20


U.S. Patent       Feb. 5, 2008           Sheet 2 of 10     US 7,325,733 B2




                                   North Bridge
                                        205




                         South Bridge
                             209




                      USB Host Controller                USB Port
                             211                            213




                                                         USB Device
                                                            215

    FG. 2
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 6 of 20


U.S. Patent       Feb. 5, 2008    Sheet 3 of 10        US 7,325,733 B2



                                   pueO




                                                                    ?IH
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 7 of 20


U.S. Patent       Feb. 5, 2008    Sheet 4 of 10        US 79325,733   B2




                                                            ?INH
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 8 of 20


U.S. Patent       Feb. 5, 2008    Sheet 5 of 10        US 79 325 733   B2




                                                              S


                                                              {DIH
       Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 9 of 20


U.S. Patent                Feb. 5, 2008         Sheet 6 of 10           US 7,325,733 B2




                                      is a device CCuple
                                     he host Controller and in
              No                          an active state?
                                                60


               v
          Electrically
     disconnect the device
         from the host
           COntrole,
             603

                                                                      Maintain the
                                                                  Connection between
                                                                 he device and the host
                                     Maintain the device in            Controller,
          the device                                                     605
        an active state?                  an electrically
                                      disconnected State,
              6O7.                             611

              Yes



     Electrically reconnect
     the device to the host
           Controller.
              SO9

                                            F.G. 6
        Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 10 of 20


U.S. Patent                    Feb. 5, 2008         Sheet 7 of 10                   US 7,325,733 B2


                                                    Determine if a card is
                                                      in a Card Slot of a
                                                    Card reader Coupled
                                                    to the hOst COntroller,
                                                             701



  Electrically disconnect                               Sa Card in h
  the Card reader from                  No               Card slot?
   the host Controller.
           705                                               703


                                                              Yes




     H                               Electrically
     inserted into the            reconnect the
                                                      accessed in a fifs               Keep the card
       Card reader?
                            Yes
                                   card reader.      Specified amount of                pOWered up.
                                                             time?                          708
                                         713                  707
                                                              No
     Maintain the Card
        reader in an                                     POWer down
        electrically                                       the card.
   disconnected State,
            712                                               709




                 Maintain the Card
                   in the power
                                                     ls re                            Power up the
                                               MO    attempting to access     Yes        Card,
                   dOW State,                              the Card?
                         717                                  715                         719


      F.G. 7
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 11 of 20


U.S. Patent            Feb. 5, 2008            Sheet 8 of 10                 US 7,325,733 B2

                                  Detect whether a
                                  device is COupled
                                     to the hub,
                                        301




                                   Coupled to the
                                        hub?                            No
            Yes
                                         803




     Maintain Connection                                       Electrically disconnect
      between hub and                                          the hub from the host
        host controller.                                             Controller.
            807                                                         805




                           Maintain the hub in                    as a device be
                             an electrically                      attached to the
                           disconnected State.                         hub
                                  813                                   809

                                                                         Yes



                                                                Electrically reconnect
                                                                 the hub to the host
                                                                      Controller.
                                                                         811


                                  F.G. 8
      Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 12 of 20


U.S. Patent           Feb. 5, 2008         Sheet 9 of 10   US 7,325,733 B2


    E; SB                        Maintain Connection
     vices couple                    between the device      Maintain CPU
     to the host         Yes            and the host         in active State,
      Controller?                        Controller,              905
                                            903




    Do not place a
   signal on the PC
         buS.
         907




                               F.G. 9
       Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 13 of 20


U.S. Patent             Feb. 5, 2008         Sheet 10 of 10    US 7,325,733 B2




          any USB                      Maintain Connection
                                                                Maintain CPU
    devices coupled         Yes
                                       between the hub and
       to the hub?                      the host Controller.    in active state.
           1001                                1003                  1005




  Electrically disconnect
  the hub from the host
        Controller,
          1007



     Do not place a
    signal on the PC
           buS,
          1009




                                               F.G. 10
             Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 14 of 20


                                                  US 7,325,733 B2
                              1.                                                                 2
        ELECTRICALLY DISCONNECTING A                                PC. In the present application, the term “flash-memory” is
             PERIPHERAL DEVICE                                      intended to have the full breadth of its ordinary meaning,
                                                                    which generally encompasses various types of non-volatile
                        PRIORITY                                    solid-state memory devices as described above.
                                                                       Tpically, a flash-memory card can easily be removed from
   This application is a continuation of U.S. patent applica        the utilizing device. For example, a Compact FlashTM
tion Ser. No. 10/762,767 titled “Peripheral Device Feature          memory card can be removed from a digital camera much
Allowing Processors to Enter A Lower Power State' filed             like film is removed from a standard camera. The flash
Jan. 20, 2004 now U.S. Pat. No. 7,159,766, whose inventors          memory card can then be inserted into an appropriate
are Henry Wurzburg, Tetsuo Yamamoto, and Mark Colman           10   flash-memory card reader coupled to a PC, and the image
Atchison.                                                           files directly copied to the PC. It should be noted that while
                                                                    a majority of smaller hand-held computers and PDAs have
         BACKGROUND OF THE INVENTION                                slots that receive Compact FlashTM memory cards, currently,
                                                                    most PCs do not, hence the need for a flash-memory card
  1. Field of the Invention                                    15   reader connecting to the PC. Most recently the preferred
   This invention relates generally to the field of computer        interface between flash-memory card readers and PCs has
systems and, more particularly, to peripheral devices.              been the Universal Serial Bus, where the flash-memory card
   2. Description of the Related Art                                reader is connected to a USB port on the PC via a USB
   The Universal Serial Bus (USB) allows coupling of                cable. Portable computer or notebook PCs typically also
peripheral devices to a computer system. USB is a serial            have PC-memory card (earlier known as Personal Computer
cable bus for data exchange between a host computer and a           Memory card International Association: PCMCIA) slots that
wide range of simultaneously accessible devices. The bus            can receive PCMCIA memory cards configured as flash
allows peripherals to be attached, configured, used, and            memory card readers.
detached while the host is in operation. For example, a card           In all, the many different memory card formats present a
reader for reading flash memory cards may be coupled to a      25   wide array of interface requirements not only for PCs but for
host computer through the USB. USB based systems may                other digital systems as well. Such as embedded systems.
require that a USB host controller be present in the host           Different adapters are needed for each of the memory card
system, and that the operating system (OS) of the host              formats. One solution to consolidate the interfacing of
system support USB and USB Mass Storage Class Devices.              flash-memory cards to desktop and portable computer PCs
A USB hub may be coupled to a USB host controller to           30   has been the design and manufacture of multi-format flash
allow multiple USB devices to be coupled to the host system         memory card readers that are capable of reading the most
through the USB host controller. In addition, other USB             popular formats. Such memory card-readers are sometimes
hubs may be coupled to the USB hub to provide additional            referred to as Seven-in-one readers indicating that they
USB device connections to the USB host controller.                  may be used with the currently popular flash-memory card
   In recent years the electronics marketplace has seen a      35   formats. As indicated above, such multi-format card readers
proliferation of appliances and personal electronics devices        are typically designed with a USB interface.
that use solid-state memory. For example, traditional film            While USB devices, such as multi-format card readers
cameras have been losing market share to digital cameras            and USB hubs designed with a USB interface, are typically
capable of recording images that may be directly down               connected to host PCs and/or notebook PCs via a USB cable,
loaded to and stored on personal computers (PCs). The          40   they may also be designed into computers as embedded USB
pictures recorded by digital cameras can easily be converted        devices. Typically, adding an embedded USB device, such
to common graphics file formats such as Joint Photographic          as a card reader or hub, to a computer adversely affects
Experts Group (JPEG), Graphic Interchange Format (GIF)              power consumption of the computer. In general, a USB
or Bitmap (BMP), and sent as e-mail attachments or posted           device attached to the USB host controller of the computer
on web pages and online photo albums. Many digital cam         45   may prevent the central processing unit (CPU) of the com
eras are also capable of capturing short video clips in             puter from entering a low power state—e.g., the C3 state.
standard digital video formats, for example Moving Picture          The USB host controller, as a bus mastering peripheral, may
Experts Group (MPEG), which may also be directly down               keep the PCI bus active as long as it is attached to a USB
loaded and stored on personal computers (PCs) or notebook           device preventing the CPU from going into a low power
computers. Other devices that typically use solid-state        50   state. This may especially be a problem for embedded
memory include personal digital assistants (PDAs), pocket           devices (e.g., an embedded card reader). Unnecessary power
PCs, video game consoles and Moving Picture Experts                 may also be used to power a memory card that is not in use.
Group Layer-3 Audio (MP3) players.                                  When a memory card or multiple memory cards are inserted
   The most widely used solid-state memory devices include          in a memory card-reader, they are normally fully powered as
flash-memory chips configured on a small removable             55   long as the memory card-reader is not in SUSPEND mode.
memory card, and are commonly referred to as flash                  In Such case, the memory card can typically dissipate up to
memory cards. The majority of flash-memory cards cur                100 mA, adversely affecting battery life.
rently on the market are typically one of: Compact FlashTM,
MultiMediaMemoryTM memory card (MMC) and the related                            SUMMARY OF THE INVENTION
Secure Digital Memory card (SD), SmartMediaTM memory           60
card (SM), xD Picture CardsTM (xD), and Memory StickTM.                In various embodiments, a USB device (e.g., a USB hub
Most digital cameras, for example, use Compact FlashTM              or card reader) coupled to a USB host controller may
memory cards to record images. Many PDA models use                  communicate with the USB host controller through an
Memory StickTM memory cards to hold data. Some MP3                  upstream port. In some embodiments, a USB hub may be
players store music files on SM memory cards. Generally,       65   coupled to a USB port to provide additional USB ports. Data
data saved by PDAs and other handheld devices using                 may be transmitted from the USB device to the USB host
flash-memory cards are also transferred or downloaded to a          controller and then used by a central processing unit (CPU).
              Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 15 of 20


                                                      US 7,325,733 B2
                               3                                                                        4
In some embodiments, if the USB device is turned off or is                  FIG. 8 illustrates a flowchart of a method for electrically
not in an active state (e.g., no cards are present in a USB card         disconnecting and electrically reconnecting a hub to a USB
reader or no devices are attached to a USB hub), an                      host controller, according to an embodiment;
algorithm (e.g., from the device's firmware) may be imple                   FIG. 9 illustrates a flowchart of a method for regulating
mented to electrically disconnect the USB device from the                the CPU, according to an embodiment; and
USB host controller. In some embodiments, when the USB                      FIG. 10 illustrates a flowchart of a method for regulating
device is electrically disconnected from the USB host con                a CPU while attached to a hub, according to an embodiment.
troller and no system activity from a bus mastering periph                  While the invention is susceptible to various modifica
eral is occurring on the PCI bus, the CPU may enter a low                tions and alternative forms, specific embodiments thereof
power state (other system conditions may also need to be            10   are shown by way of example in the drawings and will
met).                                                                    herein be described in detail. It should be understood,
  In various embodiments, a USB device, such as a card                   however, that the drawings and detailed description thereto
reader, may be embedded in a portable computer, such as a                are not intended to limit the invention to the particular form
laptop. The card reader may read data from memory cards                  disclosed, but on the contrary, the intention is to cover all
inserted into the card reader. If no memory cards are inserted      15   modifications, equivalents, and alternatives falling within
in the card reader, an algorithm in the card reader's firmware           the spirit and scope of the present invention as defined by the
may be implemented to electrically disconnect the card                   appended claims. Note, the headings are for organizational
reader from a USB host controller. In some embodiments,                  purposes only and are not meant to be used to limit or
when the card reader is electrically disconnected from the               interpret the description or claims. Furthermore, note that
USB host controller and no system activity from a bus                    the word “may is used throughout this application in a
mastering peripheral is occurring on the PCI bus, the CPU                permissive sense (i.e., having the potential to, being able to),
may be allowed to enter a low power state (other conditions              not a mandatory sense (i.e., must). The term “include, and
may also need to be met). In some embodiments, the card                  derivations thereof, mean “including, but not limited to’.
reader may be electrically disconnected or electrically                  The term “coupled' means “directly or indirectly con
reconnected from the USB host controller by a sideband              25   nected'.
signal from the computer to signal the card reader when to
electrically disconnect and electrically reconnect.                                 DETAILED DESCRIPTION OF THE
                                                                                      PREFERRED EMBODIMENTS
  In some embodiments, if a card is inserted into the card
reader, but has not been accessed for a first specified amount      30     FIG. 1 illustrates an embodiment of a portable computer
of time (e.g., 10 seconds), the card reader may power down               101 for various embodiments. Embodiments of the inven
the card. If the card is then accessed, the card reader may              tion may be used with various different types of systems of
restore power to the card. In some embodiments, an algo                  computers, and portable computer 101 is one exemplary
rithm in the card reader's firmware may power the card up                embodiment.
and down. In some embodiments, a sideband signal may be             35      In some embodiments, the portable computer 101 may be
sent to the card reader to signal the card reader to electrically        used with multiple peripheral devices such as, but not
disconnect after the card has been powered down. In some                 limited to, Universal Serial Bus (USB) devices (e.g., com
embodiments, the card may be powered down approxi                        puter mouse 111, Scanners, printers, external memory
mately at the same time that the card reader is electrically             devices, cameras, personal digital assistants (PDAs), key
disconnected. In some embodiments, a sideband signal may            40   boards, touchscreens, and joysticks). Other peripheral
be used to signal the card reader when to electrically                   devices are also contemplated.
reconnect.
                                                                            FIG. 2 is a block diagram of one embodiment of computer
      BRIEF DESCRIPTION OF THE DRAWINGS                                  101. In some embodiments, north bridge 205 (an integrated
                                                                         chip) couples the central processing unit (CPU) 203 and the
                                                                    45   system memory 201 to the peripheral component intercon
  The foregoing, as well as other objects, features, and                 nect (PCI) bus 207 (used to connect peripherals to the
advantages of this invention may be more completely under                computer). As shown, south bridge 209 couples to the PCI
stood by reference to the following detailed description                 bus 207. In some embodiments, south bridge 209 may
when read together with the accompanying drawings in                     include a USB host controller 211 to communicate through
which:                                                              50   a USB port 213 with a USB device 215. The USB port 213
  FIG. 1 illustrates a portable computer for various embodi              and USB device 215 may be internal or external to the
ments;                                                                   computer. In some embodiments, the USB host controller
   FIG. 2 is a block diagram of one embodiment of a                      211 may provide a peripheral bus interface between the USB
computer, according to an embodiment;                                    device 215 and the computer.
   FIG. 3 illustrates a diagram of a card reader coupled to a       55      Referring again to FIG. 1, in some embodiments, USB
USB host controller, according to an embodiment;                         devices, such as a card reader 113, may communicate with
   FIG. 4 illustrates a diagram of a USB device coupled to               a computer (e.g., portable computer 101) through a USB
a USB host controller, according to an embodiment;                       host controller 211 in a PC chipset. The USB host controller
   FIG. 5 illustrates a diagram of a hub with an attach detect           211 may regulate communication with attached USB
logic and a physical interface, according to an embodiment;
                                                                    60   devices (e.g., Scheduling bandwidth on the bus). Commu
                                                                         nication speeds with the USB devices coupled to the USB
   FIG. 6 illustrates a flowchart of a method for electrically           host controller 211 may include low speed (LS), full speed
disconnecting and electrically reconnecting a device from to             (FS), and high speed (HS). In some embodiments, USB
a USB host controller, according to an embodiment;                       devices may be coupled to a computer (e.g., portable com
   FIG. 7 illustrates a flowchart of a method for electrically      65   puter 101) through one or more USB ports 103. The USB
disconnecting and electrically reconnecting a card reader to             ports 103 may be on the portable computer 101 or on a
a USB host controller, according to an embodiment;                       docking station (not shown) coupled to the portable com
             Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 16 of 20


                                                   US 7,325,733 B2
                              5                                                                   6
puter 101. A USB connector 109 may plug into a USB port              embodiments, the D+ and D+ lines (322.323) may interact
103 to couple a USB device to the portable computer 101.             with the physical interface 303 through an attachment indi
   In some embodiments, a hub (not shown) may be coupled             cator mechanism 302.
to a USB port 103 of the portable computer 101 to provide               In some embodiments, if no memory card 309 is inserted
additional USB ports. An internal hub may be used to                 in the card reader 301 (i.e., the card reader 301 is not in an
provide multiple USB ports. For example, an internal hub             active state) or the card reader 301 is turned off, an algorithm
may provide USB ports 103a, 103b, and 103c. In some                  (e.g., stored in firmware on the card reader 301) may be
embodiments, the hub may be internal to the portable                 implemented in the card reader 301 to electrically discon
                                                                     nect the card reader 301 from the USB host controller 211.
computer 101, while, in some embodiments, the internal hub      10   Firmware may be on a read only memory (ROM) or a
may be in a docking station for the portable computer 101.           programmable read only memory (PROM) accessible by the
Other external hubs may be coupled to one of the USB ports           card reader (e.g., internal or external memory). For example,
103 to provide additional USB ports for use. Multiple hubs           firmware may be on an Electrically Erasable Programmable
may be chained together to provide even more USB ports.              Read-Only Memory (EEPROM) that may be externally
   In some embodiments, the USB host controller 211 may         15   attached/detached to the card reader to activate/deactivate
detect USB devices as they are connected to a USB port 103.          the electrical disconnect feature. For full speed devices to
interrogate the USB device (e.g., to find out what speed to          electrically disconnect, the pull up resistor may be electri
use for communication with the device and device capabili            cally removed (i.e., set to a high impedance or "tri-stated')
ties), and load a driver to support the USB device. USB              from the D+ line. The USB host controller may interpret this
devices may communicate with the USB host controller 211             as a disconnect. To electrically disconnect high speed
using control, interrupt, bulk, and isochronous transfers. In        devices, the D+ and D-lines may both be tri-stated (set to
addition, the USB device may be powered over the USB bus,            a high impedance).
while some USB devices may be self powered. When a USB                 In some embodiments, when the card reader 301 is
device is unplugged from a USB port 103, the USB host                electrically disconnected from the USB host controller 211
controller may detect the absence of the USB device and         25   and no system activity from a bus mastering peripheral is
unload the driver. In some embodiments, a USB hub may not            occurring on the PCI bus 207, the CPU 203 may enter a low
electrically connect to the USB host controller 211 until a          power state. In some embodiments, if a memory card 309 is
device is coupled to the USB hub. In addition, some card             in the memory card slot 307, but has not been accessed in a
readers 113 may not electrically connect to the USB host             first specified amount of time (e.g., 10 seconds), the memory
controller 211 until a card is inserted into the card reader    30   card 309 may be powered down. In some embodiments, if a
113.                                                                 sideband signal is available, a sideband signal may be sent
   FIG. 3 illustrates an embodiment of a card reader 301             to signal the card reader 301 when to electrically disconnect
coupled to a USB host controller 211. In some embodiments,           and electrically reconnect. In one embodiment, if the card
a card reader 301 may be embedded in a computer, such as             has not been accessed for a second specified amount of time
a portable computer 101. The card reader 301 may commu          35   (e.g., 10 minutes), the card reader 301 may be sent a
nicate with a USB host controller 211 through an upstream            sideband signal to electrically disconnect from the USB host
port 305. The card reader 301 may use a controller 325 and           controller 211. In some embodiments, the card reader 301
a physical interface 303 to assist in reading, writing, and          may not electrically disconnect from the USB host controller
transferring data. The memory card 309 may be inserted into          211 with a memory card 309 inserted unless a sideband
the card reader 301 through memory card slot 307. While the     40   signal can be sent to the card reader 301 to signal it to
card reader 301 is shown with one card slot 307, a card              electrically connect when needed. While an embodiment of
reader 301 with multiple card slots may also be used. In             a card reader 301 is shown in FIG. 3, it is to be understood
Some embodiments, the memory card may be a SmartMe                   that other embodiments may include other devices with
diaTM (SM) memory card, xD Picture CardsTM (xD), a                   removable medium. In addition, other devices coupled to the
Memory StickTM, a High Speed Memory Stick (HSMS), a             45   USB host controller 211 may also be electrically discon
Memory Stick PROTM (MSPRO), a Secure Digital (SD)                    nected as seen in FIG. 4.
memory card, a MultiMediaMemoryTM memory card                          FIG. 4 illustrates an embodiment of a USB device 401
(MMC), NAND Flash, Compact FlashTM (CF) or a CF                      coupled to a USB host controller 211. In some embodiments,
form-factor Advanced Technology Attachment (ATA) hard                a USB device 401 may be embedded in a computer, such as
drive. Other memory cards are also contemplated. In various     50   a portable computer 101. The USB device 401 may com
embodiments, a cable between an upstream port 305 and a              municate with a USB host controller 211 through an
device (not shown) may carry a power line 321, ground 324.           upstream port 305. In some embodiments, the USB device
and a pair of data lines 322,323 (D+ and D-) to transfer data        401 may have a controller 325 and a physical interface 303.
between the card reader 301 and the computer. For full speed         Data may be transmitted from the USB device 401 to the
card readers, when the card reader 301 is attached to a USB     55   USB host controller 211 and then used by a CPU 203. In
port, the card reader 301 may pull the D+ line 322 high to           some embodiments, if the USB device 401 is turned off or
approximately 3.3 volts using a pull up resistor (not shown)         if the device 401 is not in an active state, an algorithm may
on the D+ line 322. The USB host controller may then detect          be implemented to electrically disconnect the USB device
the presence of the card reader 301 on the bus and reset the         401 from the USB host controller 211. However, in some
card reader 301. High speed devices connect the same way        60   embodiments, the USB device 401 may not be electrically
as full speed devices except, during reset, the device. Such         disconnected unless the USB device 401 has a way of being
as a high speed card reader, "chirps' by driving the D-line          signaled to electrically reconnect to the USB host controller
323 high. The USB host controller responds by alternately            (e.g., by inserting a card into a card reader or attaching a
driving the D+ and D- lines high. When the high speed                device to a USB hub). In some embodiments, if a sideband
device detects the alternating chirps, the high speed device    65   signal can be used to signal the USB device 401 when to
electrically removes the pull up resistor to balance the line        electrically disconnect and when to electrically reconnect,
and continues communicating at high speed. In some                   the USB device 401 may be signaled to electrically discon
             Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 17 of 20


                                                   US 7,325,733 B2
                             7                                                                     8
nect if the USB device 401 has not been used in a second               At 601, a determination is made whether a device is
specified amount of time (e.g., 10 minutes). A sideband              coupled to the USB host controller and in an active state. For
signal may then be used to signal the USB device 401 to              example, a card in a card reader or a device attached to a
electrically reconnect.                                              USB hub may indicate the card reader and USB hub are in
  In some embodiments, when the USB device 401 is                    active states.
electrically disconnected from the USB host controller 211             At 603, if a device is not in an active state, the device may
and no system activity from a bus mastering peripheral is            be electrically disconnected from the USB host controller. In
occurring on the PCI bus 207, the CPU 203 may enter a low            Some embodiments, if the device is not in an active state, the
power state. In some embodiments, a USB device 401 may               device may be electrically disconnected after a wait period
be electrically disconnected through a physical interface on    10   in case the device becomes active again relatively quickly.
the USB device 401. For example, as described above, the             If the device becomes active during the wait period (e.g., 2-3
physical interface 303 may tri-state (i.e., set to a high            seconds), the device may not be electrically disconnected.
impedance) the D+ or the D+ and D-lines (i.e., the FS and            Other wait periods are also contemplated (e.g., 1-2 minutes,
HS transceivers) on the USB device 401 and remove any                10-20 minutes, etc.). In some embodiments, firmware may
termination from the universal serial bus.                      15   comprise algorithms to electrically disconnect the device if
   FIG. 5 illustrates a diagram of an embodiment of a hub            the device is not in an active state. However, in some
501 with an attach detect logic 511 and a physical interface         embodiments, the USB device may not be electrically dis
303. In some embodiments, a hub 501 may be used to                   connected unless the USB device has a way of being
provide multiple downstream ports 513 for USB devices.               signaled to electrically reconnect to the USB host controller
For example, if hub 501 is internal to the portable computer         (e.g., by a user inserting a card into a card reader, or
101, downstream ports 513 may be provided through USB                receiving a sideband signal from the computer).
ports 103 (see FIG. 1). The hub 501 may communicate                    At 605, if a device is in an active state, an electrical
through an upstream port 305 using a physical interface 303.         connection between the device and the USB host controller
In some embodiments, the upstream port 305 may be an                 may be maintained.
external USB port (e.g., USB port 103), or, if the hub is       25
                                                                       At 607, if the device enters an active state after the device
internal to the portable computer 101, may be an internal            is electrically disconnected, at 609, the device may be
connection to a USB host controller 211. In various embodi           electrically reconnected to the host controller and flow may
ments, an attach detect logic 511 may be provided within the         resume at 601. If the device is not in an active state, at 611,
hub 501 to detect if a device is coupled to downstream ports         the device may be maintained in an electrically disconnected
513. An auto detach logic 507 may be activated by a             30
                                                                     state and the flow may continue at 607.
configuration bit loaded from an EEPROM 509. In some                   FIG. 7 illustrates a flowchart of an embodiment of a
embodiments, the auto detach logic 507 may be activated by           method for electrically disconnecting a card reader from a
firmware internal to the hub 501. In some embodiments, if            USB host controller. It should be noted that in various
the attach detect logic 511 does not detect a device coupled         embodiments of the methods described below, one or more
to the downstream ports 513, a no ports signal 517 may be       35
                                                                     of the steps described may be performed concurrently, in a
sent to the auto detach logic 507. The auto detach logic 507         different order than shown, or may be omitted entirely. Other
may send a detach signal 515 to the physical interface 303           additional steps may also be performed as desired.
if the auto detach logic 507 has been configured by a                   At 701, a determination may be made whether a memory
configuration bit 519 from the EEPROM 509 and receives               card is in the memory card slot of a card reader coupled to
the no ports signal 517 from the attach detect logic 511. In    40
                                                                     the USB host controller. In other embodiments, a determi
some embodiments, if a device is not coupled to the hub 501,         nation may be made as to whether a removable storage
the hub 501 may be electrically disconnected after a wait            medium is in a removable storage medium's reading device.
period. If a device is coupled to the hub 501 during the wait
period, the hub may not be electrically disconnected.                   At 703, if there is no memory card in the memory card
   In some embodiments, a sideband signal may be used to        45   slot, at 705, the card reader may be electrically disconnected
signal the hub 501 when to electrically disconnect and when          from the USB host controller. In some embodiments, if the
to electrically reconnect. The hub 501 may be signaled by a          there is no memory card in the card reader, the card reader
sideband signal from the computer 101 to electrically dis            may be electrically disconnected after a wait period in case
connect if the hub 501 has not been used in a second                 the user is Switching out cards, etc. If a card is inserted
specified amount of time (e.g., 10 minutes). A sideband         50   during the wait period (e.g., 2-3 seconds), the card reader
signal may then be used to signal the hub 501 to electrically        may not be electrically disconnected. Other wait periods are
reconnect at a later time. In some embodiments, a sideband           also contemplated. In some embodiments, to electrically
signal may be sent to the hub 501 when the computer goes             disconnect the card reader, a physical interface for the card
into a SUSPEND mode to signal the hub 501 into a reduced             reader may tri-state both FS and HS transmitters on the card
functionality mode in which the hub 501 may only respond        55   reader and remove any termination from the universal serial
to a device trying to activate/wake the computer from                bus. For example, the D+ line (full speed devices) or the D+
SUSPEND mode (e.g., movement from a mouse coupled to                 line and the D- line (high speed devices) may be set to a
the hub 501). The reduced functionality mode, and other              high impedance.
modes signaled by the sideband signal, may result in lower              At 707, if there is a memory card in the memory card slot,
power usage from the hub 501.                                   60   a determination may be made whether the memory card has
  FIG. 6 illustrates a flowchart of an embodiment of a               been accessed in a first specified amount of time. In some
method for electrically disconnecting a device from a USB            embodiments, the first specified amount of time may be
host controller. It should be noted that in various embodi           approximately 10 seconds. Other first specified amounts of
ments of the methods described below, one or more of the             time are also contemplated.
steps described may be performed concurrently, in a differ      65      At 708, if the memory card has been accessed within the
ent order than shown, or may be omitted entirely. Other              first specified amount of time, the card may remain powered
additional steps may also be performed as desired.                   up and flow may continue at 707.
              Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 18 of 20


                                                     US 7,325,733 B2
                                                                                                     10
   At 709, if the memory card has not been accessed within               FIG. 10 illustrates a flowchart of an embodiment of a
a first specified amount of time, the card may be powered              method for regulating a CPU while attached to a hub. It
down.                                                                  should be noted that in various embodiments of the methods
   At 715, if the host controller attempts to access the card,         described below, one or more of the steps described may be
at 719, the card may be powered up and the flow may                    performed concurrently, in a different order than shown, or
continue at 707.                                                       may be omitted entirely. Other additional steps may also be
  At 717, if the host controller is not attempting to access           performed as desired.
the card, the card may be maintained in a power down State               At 1001, a determination may be made whether any USB
and the flow may continue at 715.                                      devices are coupled to the hub.
  At 711, after the card reader has been electrically discon      10     At 1003, if there are USB devices coupled to the hub, a
nected from the USB host controller, a determination may be            connection may be maintained between the hub and the USB
made whether a card has been inserted into the card reader.            host controller, and at 1005, the CPU may be maintained in
  At 712, if a card has not been inserted into the card reader,        the active state.
the card reader may be maintained in the electrically dis                At 1007, if there are no USB devices coupled to the hub,
connected state, and flow may continue at 711.                    15   the hub may electrically disconnect from the USB host
  At 713, if a card has been inserted into the card reader, the        controller.
card reader may be electrically reconnected and flow may                  At 1009, the USB host controller may not place a signal
continue at 707.                                                       on the PCI bus. In some embodiments, if there is no activity
  FIG. 8 illustrates a flowchart of an embodiment of a                 on the PCI bus and other conditions for putting the CPU in
method for electrically disconnecting a hub from a USB host            a low power state are met, the CPU may go into a low power
controller. It should be noted that in various embodiments of          State.
the methods described below, one or more of the steps                     As used herein, a memory medium may include any of
described may be performed concurrently, in a different                various types of memory devices or storage devices. The
order than shown, or may be omitted entirely. Other addi               term “memory medium' is intended to include an installa
tional steps may also be performed as desired.                    25   tion medium, e.g., a CD-ROM, floppy disks 104, or tape
   At 801, a determination may be made whether a device is             device; a computer system memory or random access
coupled to the hub. In some embodiments, an attach detect              memory such as DRAM, DDR RAM, SRAM, EDO RAM,
logic may be implemented to detect whether any devices are             Rambus RAM, etc.; or a non-volatile memory Such as a
coupled to the hub.                                                    magnetic media, e.g., a hard drive, or optical storage. The
   At 803, if a device is not coupled to the hub, at 805, the     30   memory medium may comprise other types of memory as
hub may be electrically disconnected from the USB host                 well, or combinations thereof. In addition, the memory
controller. In some embodiments, if a device is not coupled            medium may be located in a first computer in which the
to the hub, the hub may be electrically disconnected after a           programs are executed, or may be located in a second
wait period to give the user time to Switch out devices, etc.          different computer which connects to the first computer over
If a device is coupled to the hub during the wait period, the     35   a network, Such as the Internet. In the latter instance, the
hub may not be electrically disconnected. In some embodi               second computer may provide program instructions to the
ments, an auto detach logic may be implemented to electri              first computer for execution. The term “memory medium’
cally disconnect the hub from the USB host controller.                 may include two or more memory mediums which may
   At 807, if a device is coupled to the hub, a connection may         reside in different locations, e.g., in different computers that
be maintained between the hub and the USB host controller         40   are connected over a network. In addition, as used herein, a
and flow may continue at 803.                                          carrier medium-a memory medium as described above, as
  At 809, if a device has been attached to the hub after the           well as signals such as electrical, electromagnetic, or digital
hub was electrically disconnected from the USB host con                signals, conveyed via a communication medium Such as a
troller, at 811, the hub may electrically reconnect to the host        bus, network and/or a wireless link. The computer system
controller.                                                       45   101 may include a memory medium(s) on which one or
  At 813, if a device has not been attached to the hub, the            more computer programs or software components according
hub may be maintained in an electrically disconnected State            to one embodiment of the present invention may be stored.
and the flow may continue at 809.                                      For example, the memory medium may comprise a read only
  FIG. 9 illustrates a flowchart of an embodiment of a                 memory or programmable read only memory Such as an
method for regulating the CPU. It should be noted that in         50   EEPROM, or flash memory that stores a software program
various embodiments of the methods described below, one                (e.g., firmware) that is executable to perform the methods
or more of the steps described may be performed concur                 described herein. Various embodiments further include
rently, in a different order than shown, or may be omitted             receiving or storing instructions and/or data implemented in
entirely. Other additional steps may also be performed as              accordance with the foregoing description upon a carrier
desired.                                                          55   medium.
  At 901, a determination may be made whether there are                  Further modifications and alternative embodiments of
any USB devices connected to the USB host controller.                  various aspects of the invention may be apparent to those
  At 903, if there is a device coupled to the USB host                 skilled in the art in view of this description. Accordingly, this
controller, a connection between the device and the USB                description is to be construed as illustrative only and is for
host controller may be maintained, and at 905, the CPU may        60   the purpose of teaching those skilled in the art the general
be maintained in an active state.                                      manner of carrying out the invention. It is to be understood
   At 907, if there are no devices coupled to the USB host             that the forms of the invention shown and described herein
controller, the USB host controller may not place a signal on          are to be taken as the presently preferred embodiments.
the PCI bus. In some embodiments, if there is no activity on           Elements and materials may be substituted for those illus
the PCI bus and other conditions for putting the CPU in a         65   trated and described herein, parts and processes may be
low power state are met, the CPU may go into a low power               reversed, and certain features of the invention may be
State.                                                                 utilized independently, all as would be apparent to one
                Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 19 of 20


                                                         US 7,325,733 B2
                              11                                                                           12
skilled in the art after having the benefit of this description                   electrically disconnecting the device from the host
of the invention. Changes may be made in the elements                             controller causes an appearance to the host controller
described herein without departing from the spirit and scope                      that the device is not coupled to the host controller; and
of the invention as described in the following requests.                       if the device is in an active state, maintaining an electrical
  We claim:                                                            5           connection between the device and the host controller.
   1. A System, comprising:                                                    14. The method of claim 13, wherein said electrically
  a processor;                                                              disconnecting the device from the host controller comprises
  a host controller coupled to the processor, and                           the device electrically disconnecting from the host control
  a device coupled to the host controller;                                  ler.
  wherein the device is electrically disconnected from the 10                  15. The method of claim 13, wherein the device being
        host controller if the device is not in an active state; and        electrically disconnected from the host controller allows the
  wherein the device being electrically disconnected from                   processor to enter a low power state or remain in a low
    the host controller causes an appearance to the host                    power state.
    controller that the device is not coupled to the host                      16. The method of claim 13, wherein the device is a card
        controller.                                                    15   reader, and the active state comprises a memory card
   2. They system of claim 1, wherein the device is operable                inserted in the card reader.
to perform the electrical disconnection from the host con                      17. The method of claim 13, wherein the device is a hub,
troller if the device is not in an active state.                            and the active state comprises a second device coupled to the
   3. The system of claim 1, wherein the device being hub.
electrically disconnected from the host controller allows the 20 18. The method of claim 13, wherein the device is not in
processor to enter a low power state or remain in a low an active state if the device has not been used in a specified
power state.                                                                amount of time.
  4. The system of claim 1, wherein the device is a card                       19. The method of claim 13, wherein the device is a card
reader and the active state comprises a memory card in the                  reader, and if a memory card is inserted into the card reader
card reader.                                                           25   after the card reader has been electrically disconnected, the
  5. The system of claim 1, wherein the device is a hub and                 electrical disconnect is discontinued.
the active state comprises a second device attached to the                    20. The method of claim 13, wherein electrically discon
hub.                                                                        necting the device comprises electrically removing a pull up
   6. The system of claim 1, wherein the device is not in an                resistor from a D+ line.
active state if the device has not been used in a specified 30                21. The method of claim 13, wherein electrically discon
amount of time.                                                             necting the device comprises tri-stating a D+ line and a D
   7. The system of claim 1, wherein when the device is line.
electrically disconnected from the host controller, the device   22. A computer accessible memory medium that stores
does not cause bus activity.                                   program instructions, wherein the program instructions are
   8. The system of claim 1, wherein the device is a card 35 executable by a processor to:
reader, and if a memory card is inserted into the card reader    detect whether a device coupled to a host controller is in
and the card reader has been previously electrically discon         an active state;
nected, the electrical disconnect from the host controller is    if the device is not in an active state, electrically discon
discontinued.                                                                      nect the device from a host controller, wherein electri
  9. The system of claim 1, wherein if the processor is in a 40                    cally disconnecting the device from the host controller
low power state, the processor exits the low power state if                        causes an appearance to the host controller that a device
the electrical disconnect is discontinued.                                         is not coupled to the host controller; and
   10. The system of claim 1, wherein the device is a card                     if the device is in an active state, maintain an electrical
reader and the card reader is permanently coupled to a                             connection between the device and the host controller.
portable computer.                                                     45      23. The memory medium of claim 22, wherein said
   11. The system of claim 1, wherein electrically discon                   electrically disconnecting the device from the host controller
necting the device comprises electrically removing a pull up                comprises the device electrically disconnecting from the
resistor from a D+ line.                                                    host controller.
   12. The system of claim 1, wherein electrically discon         24. The memory medium of claim 22, wherein the device
necting the device comprises tri-stating a D+ line and a D- 50 is a card reader, and the active state comprises a memory
line.                                                                       card inserted in the card reader.
  13. A method, comprising:                                                    25. The memory medium of claim 22, wherein the device
  detecting whether a device coupled to a host controller is                is a hub, and the active state comprises a second device
        in an active state;                                                 coupled to the hub.
  if the device is not in an active state, electrically discon- 55
     necting the device from a host controller, wherein
                  Case 6:21-cv-00793 Document 1-4 Filed 07/30/21 Page 20 of 20

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.           : 7,325,733 B2                                                               Page 1 of 1
APPLICATIONNO. : 1 1/530977
DATED                : February 5, 2008
INVENTOR(S)          : Wurzburg et al.
       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:

       In the Claims:

                Column 11
                Line 16, please delete “They and substitute -- The --.




                                                                   Signed and Sealed this
                                                             Twentieth Day of May, 2008


                                                                                  WDJ
                                                                             JON. W. DUDAS
                                                         Director of the United States Patent and Trademark Office
